UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1315


ANTHONY ACHORONYE,

                Plaintiff - Appellant,

          v.

PRINCE GEORGE’S COUNTY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-02528-RWT)


Submitted:   October 19, 2010             Decided:   October 25, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Achoronye, Appellant Pro Se.    Rajeshanand Kumar, Maria
Katherine Patterson, PRINCE GEORGE’S COUNTY OFFICE OF LAW, Upper
Marlboro, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

          Anthony Achoronye appeals the district court’s order

denying relief on his employment discrimination complaint.           We

have   reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court from the bench.     Achoronye v. Prince George’s Cnty., No.

8:09-cv-02528-RWT (D. Md. Feb. 19, 2010).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                  2